Exhibit 10.35B




FIRST AMENDMENT TO
INVENTORY FACILITY LOAN DOCUMENTS
THIS FIRST AMENDMENT TO INVENTORY FACILITY LOAN DOCUMENTS, dated as of September
29, 2016 (this “Amendment”), is made by and among ANIXTER INC., a Delaware
corporation, (“Anixter”), the other parties listed on the signature pages hereof
as a “Loan Party” (together with Anixter, each, a “Loan Party” and collectively,
the “Loan Parties”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as administrative agent for
each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity,
“Administrative Agent”) and the Lenders (as defined in the Credit Agreement)
party hereto.
R E C I T A L S:
WHEREAS, reference is made to that certain Credit Agreement, dated as of October
5, 2015, by and among the Borrowers (as defined therein), the Lenders and the
Administrative Agent (as amended, restated or otherwise modified, the “Credit
Agreement”) and that certain Guaranty and Security Agreement, dated as of
October 5, 2015, by and among the Loan Parties and the Administrative Agent, on
behalf of the Lenders (as amended, restated or otherwise modified, the “GSA”);
and
WHEREAS, the parties hereto desire to amend certain terms of the GSA as
hereinafter provided and the Administrative Agent, with the approval of the
Required Lenders, is willing to make such modifications, subject to the terms
and conditions of this Amendment.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1.Definitions. Defined terms used herein unless otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement and the rules of
construction set forth in Section 1.04 of the Credit Agreement shall apply to
this Amendment.
2.    Amendment of Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)    Section 6.15 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“6.15    Inventory with Bailees. Each Borrower will not, and will not permit any
other Loan Party to, store its Inventory at any time with a bailee,
warehouseman, consignee, or similar party, unless either (i) the applicable Loan
Party has provided Administrative Agent a Collateral Access Agreement with
respect thereto or (ii) if the applicable Loan Party does not so provide
Administrative Agent a Collateral Access Agreement with respect thereto,
Administrative Agent has the option, in its discretion, to institute a reserve
for rent in accordance with Section 2.1(c) hereof.”


78236901_5

--------------------------------------------------------------------------------




3.    Amendment of GSA. The GSA is hereby amended as follows:
(a)    Section 7(k)(iv) of the GSA is hereby amended and restated in its
entirety to read as follows:
“(iv)    Subject to Section 5.16 of the Credit Agreement, other than (A) an
aggregate amount of not more than $1,000,000 at any one time, in the case of
Grantors and the other Loan Parties, (B) subject to Section 6.1(a)(xv) of the
Credit Agreement, amounts in Deposit Accounts with Bank Mendes Gans N.V. (or any
successor thereto), (C) amounts in account no. 4427668403 in the name of
Communication Cables, LLC maintained at Bank of America, N.A. so long as
substantially all amounts in such account are routinely swept to a Deposit
Account of ARC, and (D) amounts deposited into Deposit Accounts specially and
exclusively used for payroll, payroll taxes. and other employee wage and benefit
payments to or for Grantors’ or their Subsidiaries’ employees, no Grantor will,
and no Grantor will permit any other Loan Party to, make, acquire, or permit to
exist Investments consisting of cash, Cash Equivalents, or amounts credited to
Deposit Accounts or Securities Accounts unless the applicable Grantor or the
applicable Loan Party, as applicable, and the applicable bank or securities
intermediary have entered into control agreements with Administrative Agent
governing such Investments in order to perfect (and further establish)
Administrative Agent’s Liens in such Investments.”
4.    Representations and Warranties. Each of the Loan Parties, by executing
this Amendment, hereby certifies and confirms that as of the date hereof and
after giving effect to this Amendment: (a) the execution, delivery and
performance of this Amendment and any and all other documents executed and/or
delivered in connection herewith (i) have been authorized by all requisite
action on the part of the Loan Parties, (ii) will not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority or (iii) conflict with or violate any of the Loan
Parties’ respective Organization Documents; (b) the representations and
warranties of the Loan Parties contained in the Credit Agreement and GSA (as
amended by this Amendment) and the other Loan Documents are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on the date hereof with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the
specific dates or times referred to therein); (c) no Event of Default or Default
under the Credit Agreement shall have occurred and be continuing or shall exist
which will not be cured by the execution and effectiveness of this Amendment;
and (d) the Credit Agreement and GSA (as amended by this Amendment) and all
other Loan Documents are and remain legal, valid, binding and enforceable
obligations in accordance with the terms thereof.
5.    Conditions of Effectiveness of the Amendment. The effectiveness of this
Amendment is expressly conditioned upon satisfaction of each of the following
conditions precedent:


2
78236901_5

--------------------------------------------------------------------------------




(a)    Fees and Expenses. The Loan Parties shall pay to the Administrative Agent
the costs and expenses of the Administrative Agent, including reasonable fees of
the Administrative Agent’s counsel in connection with this Amendment.
(b)    Execution and Delivery. The Loan Parties and the Required Lenders shall
have executed and delivered to the Administrative Agent counterparts to this
Amendment.
(c)    Receivables Facility Amendment.    The parties to that certain Waiver and
First Amendment to Receivables Facility Loan Documents of even date herewith
with respect to the Receivables Facility Credit Agreement shall have delivered
executed counterparts thereto to the Receivables Facility Administrative Agent
and all conditions to effectiveness thereto shall have been met to the
satisfaction of the Receivables Facility Administrative Agent.
6.    Force and Effect. Each Loan Party reconfirms, restates, and ratifies each
of Loan Documents to which it is a party and except as amended by this Amendment
each Loan Party confirms that all such Loan Documents to which it is party
remain in full force and effect since the date of their execution.
7.    Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
Illinois, but giving effect to federal laws applicable to national banks.
8.    Counterparts. This Amendment may be signed in any number of counterparts
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, and delivery of executed signature pages
hereof by telecopy or other electronic transmission from one party to another
shall constitute effective and binding execution and delivery of this Amendment
by such party.


3
78236901_5

--------------------------------------------------------------------------------




9.    Release; Indemnification.
(a)    Release. In further consideration of the Administrative Agent’s and
Required Lenders’ execution of this Amendment, each Loan Party, individually and
on behalf of its respective successors (including any trustees acting on behalf
of such party, and any debtor-in-possession with respect to such party),
assigns, subsidiaries and affiliates, hereby forever releases the Lenders and
the Administrative Agent and their successors, assigns, parents, subsidiaries,
and affiliates and their respective officers, employees, directors, agents and
attorneys (collectively, the “Releasees”) from any and all debts, claims,
demands, liabilities, responsibilities, disputes, causes, damages, actions and
causes of actions (whether at law or in equity), and obligations of every nature
whatsoever, whether liquidated or unliquidated, whether matured or unmatured,
whether fixed or contingent that any Loan Party has or may have against the
Releasees, or any of them, which arise from or relate to any actions which the
Releasees, or any of them, have or may have taken or omitted to take in
connection with the Credit Agreement or the other Loan Documents prior to the
date hereof (including with respect to the Obligations, any Collateral and any
third parties liable in whole or in part for the Obligations). This provision
shall survive and continue in full force and effect whether or not the Loan
Parties shall satisfy all other provisions of the Credit Agreement (as amended
by this Amendment) or the other Loan Documents.
(b)    Related Indemnity. Each Loan Party hereby agrees that its release of the
Releasees set forth in Section 9(a) shall include an obligation to indemnify and
hold the Releasees, or any of them, harmless with respect to any and all
liabilities, obligations, losses, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever incurred by the
Releasees, or any of them, whether direct, indirect or consequential, as a
result of or arising from or relating to any proceeding by, or on behalf of any
Person, including officers, directors, agents, trustees, creditors, partners or
shareholders of any such Loan Party or any parent, subsidiary or affiliate of
any such Loan Party, whether threatened or initiated, asserting any claim for
legal or equitable remedy under any statutes, regulation, common law principle
or otherwise arising from or in connection with the negotiation, preparation,
execution, delivery, performance, administration and enforcement of this
Amendment or any other document executed in connection herewith; provided, that
no any such Loan Party shall be liable for any indemnification to a Releasee to
the extent that any such liability, obligation, loss, penalty, action, judgment,
suit, cost, expense or disbursement results from the applicable Releasee’s gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction. The foregoing indemnity shall survive the payment in full of the
Obligations and the termination of the Credit Agreement and the other Loan
Documents.
10.    Amendment as Loan Document. The parties hereto acknowledge and agree that
this Amendment constitutes a Loan Document.
[SIGNATURES BEGIN ON NEXT PAGE]






4
78236901_5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF and intending to be legally bound hereby, the parties hereto
have executed this Amendment as of the date first above written.
LOAN PARTIES:


ANIXTER INC.,
a Delaware corporation
By:    /s/ Rodney A. Shoemaker            
Name:    Rodney A. Shoemaker
Title:    Senior Vice President – Treasurer




ANIXTER INTERNATIONAL INC.,
a Delaware corporation
By:    /s/ Rodney A. Shoemaker            
Name:    Rodney A. Shoemaker
Title:    Senior Vice President – Treasurer
ACCU-TECH CORPORATION,
a Georgia corporation
By:    /s/ Rodney A. Shoemaker            
Name:    Rodney A. Shoemaker
Title:    Senior Vice President – Treasurer






[SIGNATURE PAGE TO FIRST AMENDMENT TO INVENTORY FACILITY LOAN DOCUMENTS]



--------------------------------------------------------------------------------






TRI-NORTHERN HOLDINGS, INC., a Delaware corporation,
TRI-NORTHERN ACQUISITION INC., a Delaware corporation,
NORTHERN VIDEO SYSTEMS, INC., a California corporation,
SR DISTRIBUTION, INC., a Delaware corporation,
TRI-ED DISTRIBUTION INC., a California corporation
COMMUNICATION CABLES, LLC, a Delaware limited liability company,
ANIXTER POWER SOLUTIONS INC., a Michigan corporation,
ANIXTER POWER SOLUTIONS, LLC, a Florida limited liability company


By:    /s/ W. David Johnson                
Name:    W. David Johnson
Title:     Assistant Treasurer


[SIGNATURE PAGE TO FIRST AMENDMENT TO INVENTORY FACILITY LOAN DOCUMENTS]



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent




By:     /s/ Keith D. Contole                
Name:     Keith D. Contole
Title:     Vice President




[SIGNATURE PAGE TO FIRST AMENDMENT TO INVENTORY FACILITY LOAN DOCUMENTS]



--------------------------------------------------------------------------------






Acknowledged and Agreed:


JPMORGAN CHASE BANK, N.A., as a Lender




By:     /Stephanie A. Lis                
Name:     Stephanie A. Lis
Title:     Authorized Officer






[SIGNATURE PAGE TO FIRST AMENDMENT TO INVENTORY FACILITY LOAN DOCUMENTS]



--------------------------------------------------------------------------------






Acknowledged and Agreed:


BANK OF AMERICA, N.A., as a Lender




By:     /s/ Andrew Finemore                
Name: Andrew Finemore
Title: Assistant Vice President






[SIGNATURE PAGE TO FIRST AMENDMENT TO INVENTORY FACILITY LOAN DOCUMENTS]



--------------------------------------------------------------------------------






Acknowledged and Agreed:


SUNTRUST BANK, as a Lender




By:     /s/ Douglas M. Sherlag                
Name: Douglas M. Sherlag
Title: Director






[SIGNATURE PAGE TO FIRST AMENDMENT TO INVENTORY FACILITY LOAN DOCUMENTS]



--------------------------------------------------------------------------------






Acknowledged and Agreed:


PNC BANK, NATIONAL ASSOCIATION, as a Lender




By:     /s/ Jenna Mahler                
Name: Jenna Mahler
Title: Assistant Vice President








[SIGNATURE PAGE TO FIRST AMENDMENT TO INVENTORY FACILITY LOAN DOCUMENTS]

